Citation Nr: 1222204	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-22 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for residuals of an acute left knee strain. 

2.  Entitlement to service connection for residuals of an acute left knee strain. 

3.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for chronic low back strain. 

4.  Entitlement to service connection for chronic low back strain.  

5.  Entitlement to service connection for hypothyroidism including as a result of exposure ionizing and non-ionizing radiation.  

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hand. 

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hand. 

8.  Entitlement to a compensable rating for tinea unguium of the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to January 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in March 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   

The issues of service connection for residuals of an acute left knee strain and for chronic low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In October 1989, February 2000, and September 2003, the RO denied service connection or a petition to reopen a final disallowed claim for service connection for a left knee disorder.  The Veteran did not express disagreement, and the decisions became final. 

2.  Since September 2003, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of an acute left knee strain.  

3.  In October 1989, the RO denied service connection for chronic low back strain. The Veteran did not express disagreement, and the decision became final. 

4.  Since October 1989, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for chronic low back strain.  

5.  The Veteran was not exposed to ionizing or non-ionizing radiation or hazardous chemicals such as polychlorinated biphenyl in service. 

6.   The Veteran's hypothyroidism first manifested after service and was not caused or aggravated by any aspect of service.  

7.  The Veteran's degenerative joint disease of the right hand is manifested by pain and swelling, more severe in cold weather.  There is a mild loss of grip strength with favorable anklyosis of the distal interphalangeal joint of the fifth finger at 30 degrees and a gap of greater than 5.1 centimeters to the thumb and crease of the palm of the fifth finger.  There is X-ray evidence of mild degenerative changes but no muscle atrophy.  

8.  The Veteran's degenerative joint disease of the left hand is manifested by pain and swelling on motion with no muscle atrophy, limitation of motion, or loss of grip strength.  There is X-ray evidence of mild degenerative changes. 

9.  The Veteran's tinea urguium of the right foot is manifested by discolored, thickened toenails on all toes.  The disorder requires self-care by cutting back the nails and use of topical or oral antifungal medication but not systemic immunosuppressants or corticosteroids.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  New and material evidence has been received to reopen a final disallowed claim for service connection for low back strain.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

3.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hand have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40. 4.45. 4.59. 4.71a, Diagnostic Codes 5003, 5216-5230 (2011). 

5.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left hand have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40. 4.45. 4.59. 4.71a, Diagnostic Codes 5003, 5216-5230 (2011). 

6.  The criteria for a compensable rating for tinea urguium of the right foot have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7306, 7813 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
	
For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In October 2008, the RO provided notice that did not meet all requirements.  The notice did provide all five elements necessary to substantiate a service connection claim and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not advise the Veteran that his claims for service connection for the left knee and back had been previously denied in a final decision and that new and material evidence was required to reopen the claims.  The notice advised the Veteran that evidence that his bilateral hand and right foot disabilities had become more severe was required and the types of evidence that would be considered.  The notice provided general information on the assignment of a rating but not the specific measurement criteria for the hands.  The notice did not advise the Veteran that evidence of the effect of the disabilities on his employment was necessary.  Therefore, as the notice requirements were not met prior to the initial decision on the claims, the Board must consider whether the errors were prejudicial to the Veteran. 

In May 2008, the RO provided an additional notice with the specific rating criteria applicable to the hands and foot disabilities followed by readjudication in a July 2008 statement of the case and supplemental statements of the case in November 2008 and November 2011.  In a March 2012 Board hearing and in several VA examinations, the Veteran described the impact of the hand and foot disabilities on his duties at work.  Although these documents may not substitute for adequate notice, they also explained the reasons for the previous denial of service connection for the left knee and the low back.  Further, in a March 2012 hearing, the Veteran identified evidence and provided lay testimony as new and material evidence.  Therefore, the Board concludes that the Veteran had actual knowledge of the applicable rating criteria, the requirement for evidence on the impact of his disabilities on his duties at work and the requirements for new and material evidence.   Therefore, the Board concludes that the timing and content errors were not prejudicial to the Veteran.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Reopening Final Disallowed Claims for Service Connection
 for a Left Knee Disorder and Low Back Strain

Service treatment records showed that the Veteran was treated on one occasion in service the day before his discharge from active duty in January 1989 for stiffness and swelling of the left knee after playing basketball.  All previous service treatment records including multiple annual flight physical examinations are silent for any left knee symptoms, diagnoses, or treatment.  The Veteran denied any knee symptoms on a June 1988 medical history questionnaire.  In September 1989, a VA examiner noted that the Veteran was provided medication but no further military treatment.  Following a clinical examination, the examiner noted that X-rays were normal and diagnosed mild strain of the patellar tendon with no joint pathology.  The examiner noted that the symptoms were self-limiting.  

Service treatment records showed that the Veteran sought treatment for a chronic backache that he had experienced for five months.  An examiner noted tight muscles and prescribed a muscle relaxant medication.  X-rays were normal.  The Veteran underwent some physical therapy but was later cleared for flight duty.  Records for the remainder of service including annual physical examinations are silent for any low back symptoms, diagnoses, or treatment.   The Veteran denied any recurrent back pain on a June 1988 medical history questionnaire.  On examination in September 1989, a VA examiner noted no clinical low back symptoms.   He reviewed X-rays and concluded that there was a developmental abnormality adjacent to the superior articular facet of L5 on the right but no other deficits or arthritic disease.  

In October 1989, the RO denied service connection because there was no credible medical evidence of a chronic left knee or low back disability.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In February 2000, the RO noted a review of records of treatment for left knee pain by a private physician in December 1997.  The physician noted the results of an X-ray that showed no boney abnormalities. He diagnosed suprapatellar tendinitis and prescribed medication for pain.  VA outpatient treatment records in 1999 and VA examinations in December 1999 and January 2000 showed no diagnosis of a chronic left knee disorder.  The RO did not perform a new and material evidence analysis but adjudicated the claim on the merits and denied service connection as not well grounded because there was no continuity of symptoms since service or a medical determination that the episode of tendinitis was related to the treatment in 1989.  The Veteran did not express timely disagreement, and the decision became final.  Id. 

In September 2003, the RO noted a review of VA outpatient treatment records from 2003 and a VA compensation and pension examination in August 2003 that addressed the left knee disorder.  An examiner noted that the Veteran injured his knee in 1996 while playing basketball in Germany.  The RO concluded that the evidence was new but not relevant to the issues of a continuity of symptoms since service or a relationship of the current left knee disorder to service and declined to reopen the claim.  The Veteran did not express timely disagreement, and the decision became final.  Id.  

The RO received the Veteran's petition to reopen claims for service connection for the left knee and low back strain in July 2006.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Left Knee Disorder 

Since September 2003, the RO received the following evidence: the Veteran's July 2006 statement reporting an increase in the severity of low back and left knee symptoms; duplicate copies of service treatment records; the service personnel record file; duplicate copies of private treatment records from December 1997; VA outpatient treatment records from May 2005 to March 2012; records of annual physical examinations by the Veteran's employer from March 2005 to March 2012; and the Veteran's testimony at a March 2012 Board hearing.  

The Board concludes that the copies of service treatment records and private records from 1997 are not new as they were previously considered by adjudicators.  The remaining records are new.  The service personnel records, though new, are not material to the issues on appeal because they are a file of performance evaluation reports that show the Veteran's military duties and locations but do not address any injuries or medical treatment.  The records are consistent with the previously established service dates from 1977 to 1989.  

The Board concludes that the VA outpatient records and employer physical examination reports establish a continuity of symptoms since 2005 but are not material to continuity since service or a relationship to service.  However, in a January 2010, a VA rheumatologist concluded that the then-current knee disorder was associated with trauma.  In his hearing, the Veteran confirmed that his initial knee injury occurred in 1989 in service as shown in the service treatment records.  He stated that after the injury, he favored his knee and avoided sports for an extended time until reinjuring the knee in 1997.  He contends that the original injury damage existed since service.  The testimony is presumed credible for the purposes of new and material evidence analysis.  Furthermore, at the time of the 1989, 2000, and 2003 adjudications, the clinical evidence showed either no disability or an onset several years after service with an erroneous note of an initial injury in 1996.  Therefore, the lay evidence of a continuity of symptoms is both new and material, and to this extent only, the Board grants the petition to reopen the claim and remands the appeal for further development as directed below. 

Low Back Strain   

Since November 1989, the RO received the following evidence in addition to that noted above since 2003: VA outpatient treatment records from December 1999 to May 2005.  Copies of the service treatment records are not new as they were previously considered.  The remaining records are new; however, the private records from 1997 and the service personnel records are not material as they do not address symptoms of low back strain.  Outpatient treatment records are material because they show that the Veteran underwent a course of physical therapy in 2008 and examiners noted a history of backache.  In 2010, the Veteran underwent an examination by a rheumatologist for multiple joint pain including of the low back.  In his March 2012 hearing, the Veteran stated that an X-ray in 2008 showed a back disability.  This evidence is material as it addresses a current disability other than a developmental defect that was the reason for the previous denial in 1989.  The lay statements are presumed credible for new and material evidence analysis.  Therefore, to this extent only, the Board grants the petition to reopen the claim and remands the appeal for further development as directed below.

Service Connection for Hypothyroidism  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Veteran served in the U.S. Air Force with duties as a ground and airborne aircraft and weapons control officer.  Service personnel records included copies of detailed performance evaluations for his entire period of active service.  He served as an operations officer at a remote early warning radar station at Cape Lisburne, Alaska from April 1980 to June 1981. His duties included the supervision of airspace surveillance and tactical aircraft control operations, staff training, and several collateral duties.  Although he coordinated with maintenance personnel, there is no indication that he supervised or performed maintenance on radar antennas or transmitters.    

In a July 2006 claim, the Veteran contended that his hypothyroidism was caused by working with radar that produced radiation.  He also contended that the disease was associated with dental fillings that he received in service.  In a November 2007 statement, the Veteran reported that his disease was associated with exposure at one duty station to drinking and bathing water that contained radioactive and chemical contaminants.  In a March 2012 Board hearing, the Veteran reported that he told his  physicians of his negative family history and exposures to radiation and chemicals in service and the physicians declined to provide a supporting opinion.  He further stated that at some time after service, he experienced fatigue that he initially attributed to overwork but was diagnosed later as a symptoms of hypothyroidism.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of the thyroid.  Although dental records are not in the file, the Board concludes that it is reasonable that the Veteran received some dental fillings during his eleven years of active service.  

In May1999, a VA primary care physician ordered a thyroid screening test and in September 1999 diagnosed hypothyroidism and prescribed levothyroxine.  The physician did not comment on the etiology of the disease or note any reports by the Veteran of exposure to ionizing or non-ionizing radiation, chemicals, or dental fillings.  The file contains records of annual physical examinations from March 2005 to March 2012 performed by a private physician for the Veteran's employer.  All noted hypothyroidism.  On the most recent report only, the physician also noted "radiation exposure in the military TSH" without further explanation. 

In a November 2007 statement, the Veteran noted that he had no family history of hypothyroidism.  He reported that he performed a tour of duty as an operations officer at the remote Cape Lisburne site and that the water supply was collected from melted snow during the summer.  He did not describe the location or provide a description of the equipment or process.  The Veteran provided handwritten summaries of several government reports and medical treatises, with citations, to demonstrate that radioactive material and chemical contamination was discovered at the site in the late 1990s and that the ingestion of iodine causes thyroid disease.  The Board obtained and reviewed the complete reports.  

The Veteran called attention to an August 1994 report to Congress by the General Accountability Office, Environmental Cleanup: Better Data Needed for 
Radioactively Contaminated Defense Sites, GAO NSIAD-94-168, http://gao.justia.com/department-of-defense/1994/8/emvironmental-cleanup-nsiad 94-168/NSIAD-94-168-full-report.pdf; (last visited Jun. 20, 2012).   The GAO found shortcomings in the Department of Defense's monitoring of 420 low level radioactive waste sites of which 147 were Air Force sites.  GAO noted that four bases were visited and that the data showing the status of cleanup was inaccurate or incomplete.  Another GAO August 1994 report, DOD Needs to Better Identify and Monitor Equipment Containing Polychlorinated Biphenyls, GAO NSIAD 94-243, http://www.gao.gov/assets/160/154666.pdf (last visited Jun. 20, 2012) the GAO generally found shortcomings in DOD's accounting, inspection, monitoring, and disposal of transformers containing PCBs.  The GAO did not visit or address Cape Lisburne in either report.  

The Veteran called attention to a Department of Defense Inspector General's (DODIG's)Report, Allegations of Environmental Contamination and Hazards Affecting the Inupiat Community of the Arctic Slope, Alaska, Report 98-213 (September. 28, 1998), http://www.dodig.mil/Audit/reports/fy98/98-213.pdf (last visited June 20, 2012).  The DODIG reported an evaluation of eight concerns raised by the Native American community regarding drums and debris found on the Arctic Slope.  Only one of eight concerns was substantiated.   Inspectors did identify drums at the bottom of a mountain slope southwest of the Cape Lisburne installation in an area known as the White Alice site in the Kay Creek Ravine that was closed in 1979.  The report did not indicate the contents of the drums.  However, the DODIG concluded that claims of transformers with polychlorinated biphenyls (PCBs), nuclear auxiliary power systems, increased cancer rates, germ warfare testing, nuclear weapon casings, and radioactive waste were not substantiated.  

The Veteran also called attention to a published article on environmental health, H. Backer and J. Holwell, Use of Iodine for Water Disinfection: Iodine Toxicity and Recommended Dose, Environmental Health Perspectives, 108:670-684 (Aug. 2000), http://ehp03.niehs.nih.gov/article/fetchArticle.action?articleURI=info%3Adoi%2F10.1289%2Fehp.00108679 (last visited Jun. 20, 2012).  The authors report that higher levels of iodine used in drinking water disinfection can result in thyroid diseases such as hypothyroidism and goiter.  

The Board concludes that service connection for hypothyroidism is not warranted.  There is credible medical evidence of a diagnosis of hypothyroidism in 1999 with the continuous use of thyroid replacement medication thereafter.  However, the disease first manifested after service, and the Board concludes from the evidence of record that the disease is not related to any aspect of service.  

The Board acknowledges the Veteran's belief that his disease is a consequence of exposure to ionizing and non-ionizing radiation, and chemicals in potable water from melted snow at a duty station in 1980-81 and in dental fillings.  The Board acknowledges that the Veteran is competent to report on the occurrence of events in service.  The Board considered whether the lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  The Board concludes that the Veteran is not competent to identify the medical condition as it was detected by laboratory testing with no clinically observed symptoms and did not manifest until after service.  Further, the etiology of the disease is a complex matter requiring medical expertise.  There was no diagnosis contemporaneous with the Veteran's contended exposure to environmental hazards.  Further, the contended exposure was not recognized by the clinicians making the later diagnosis.  Therefore, any relationship of his disease to the contended exposure would require a medical opinion.  

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.
 § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Here, there is competent evidence of a current disability and lay evidence from the Veteran to suggest a relationship to events in service.  However, the Board concludes that the Veteran's reports of exposure are highly speculative and not credible because they are inconsistent with the time, place, and nature of his military duties and the cited inspection reports. 

Regarding exposure to non-ionizing radiation from radar, the Veteran served as an operations officer supervising air surveillance and directing intercept aircraft from a control center as well as other administrative duties.  His duties did not include maintenance of radar antennae or transmitters located at sites other than a control center.  Moreover, this maintenance is performed with the radar deenergized.  Whole body exposure to radar transmissions is not consistent with his duties or maintenance practices.  Service treatment records are silent for any acute exposure or any routine personnel exposure monitoring as would be appropriate if the duties included unusual exposure.  Moreover, the Veteran has not provided any evidence to suggest that such exposure, if any, is associated with hypothyroidism.  

Regarding exposure to ionizing radiation or chemicals in snow-melt drinking water, the Board concludes that these contentions are not credible.  Although the GAO and DODIG reports found general shortcomings in accounting and cleanup of hazardous waste sites, the investigators found drums with unidentified contents at a remote location at the Cape Lisburne site that was closed prior to the Veteran's arrival for duty.   The site is remote from the main station and visitation at the remote site was not reported by the Veteran and is not consistent with his duties.  It is not reasonable that a site used to dispose of wastes of any kind, even if done without proper procedures, would be collocated with drinking water collection equipment that would reasonably be placed close to users in operations and billeting facilities.  Moreover, both investigating agencies reported that they were unable to substantiate the presence of radioactive materials or PCBs at that site.  The Veteran's contention of contaminants in dental fillings or excessive disinfection of drinking water with non-radioactive iodine is entirely speculative and unsupported by any information that suggests further development would be productive.   

Therefore, the Board concludes that the Veteran was not exposed to radiation or chemicals as he contends.  As there are no credible events, injuries, or onset of symptoms in service, the low threshold for a VA medical opinion and the criteria for service connection have not been met.  The Board concludes that the brief note by the employer's examiner in March 2012 suggesting a relationship of hypothyroidism to unspecified radiation exposure warrants no probative weight because the examiner did not note a review of any records, presumably noting the "exposure" only from the Veteran's reports which the Board finds not credible.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value)

The weight of the credible and probative evidence demonstrates that the Veteran's current hypothyroidism first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Right and Left Hand Arthritis

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of single or multiple digits of the hand are evaluated under the following criteria.  For the index, long, ring and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.   The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpal-phalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

Diagnostic criteria for limitation of motion of individual digits require the limitation of motion of each digit to be evaluated separately, and under the circumstances where there is a limitation of motion of two or more digits, those evaluations are to be combined to determine the assigned rating disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5216- 5230, Note 5.  

For limitation of motion of the thumb, a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm) and 20 percent when the gap is more than two inches (5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

For the limitation of motion in the index or long finger, a noncompensable rating is warranted if there is a gap of less than one inch (2.5cm) between the fingertip and the palm crease, with the finger flexed to the extent possible; or when extension is limited to no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent rating is warranted when there is a gap of one inch (2.5cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees. Id. Any limitation of motion in the ring or small finger is assigned a noncompensable rating.   38 C.F.R. § 4.71a, Diagnostic Code 5230. 

Injury to the intrinsic muscles of the hand may be rated under the diagnostic code for muscle group VII or IX that control grasping and delicate manipulative movements.  However, the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. and are rated on limitation of motion, minimum 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5307, 5309.    

Diagnostic criteria are also available for ankylosis of the finger joints, limitation of motion of the wrist, and injuries to the muscles arising from the internal and external condyle of the humerus that affect extension and flexion of the fingers.  However, there is credible medical evidence of record that shows no ankylosis of any finger joint other than the most recent examination that showed ankylosis of the right fifth distal interphalageal joint at 30 degrees.  A compensable rating for this single joint is not available.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  The Board will consider the effect of this deficit on the overall function of the hand.

Service treatment records showed that the Veteran reported that he was right handed and that he sought treatment in March, April, and September 1988 for swelling and stiffness of both hands.  X-rays showed mild degenerative arthritis bilaterally with more significant degenerative disease in the right fifth distal interphalangeal joint that may have reflected old trauma.  The symptoms were noted in a June 1988 physical examination and in a post-service September 1989 VA examination.  In October 1989, the RO granted service connection and a single 10 percent rating under Diagnostic Code 5003 for arthritis of both hands.   

In December 1999, a VA physician noted the Veteran's report of continued stiffness and pain in both hands and reduced grip strength on the right.  Testing for rheumatoid arthritis and nerve conduction studies were negative.  In February 2003, a VA physician's assistant (PA) noted the Veteran's reports of increased pain in both hands when gripping objects with the most severe pain in the right fourth and fifth fingers.  On examination, the PA assessed hand muscle strength as full with a full range of finger motion except for the right fourth and fifth fingers which could not be fully extended with a range of motion from 15 to 80 degrees.  In March 2003, the RO granted separate ratings of 10 percent each for arthritis of the hands in recognition of the limitation of motion of the right fourth and fifth fingers.  In April 2003, the Veteran expressed timely disagreement, reporting that he frequently dropped objects because of a weak grip.  The Veteran did not perfect a timely appeal.  

The RO received the Veteran's claim for an increased rating for his right hand in October 2005.  The Veteran noted the same symptoms and degree of disability as was noted by the PA in 2003.  In November 2005, another VA PA examined the Veteran and noted 60 pounds of grip pressure on the right compared to 75 pounds on the left.  Ranges of motion of the fingers and wrists were normal without pain except the right fifth finger was 15 to 80 degrees.  The PA referred to 1999 X-rays that showed degenerative disease in the right hand, but he also referred to 2003 and concurrent X-rays of both hands that were normal.  The PA diagnosed degenerative joint disease of the joints of the right hand.  

The RO denied an increased rating for the right hand in December 2005.  Within the period of time available to initiate an appeal, in correspondence in July 2006, the Veteran did not express disagreement but reported that the range of motion of the fourth and fifth fingers of his right hand was now 50 percent of the normal range which caused difficulty in firmly gripping objects including the firearm necessary for his duties as a law enforcement officer.  

VA outpatient treatment records showed that the Veteran reported to primary care physicians that his hand symptoms of pain and stiffness were more severe in cold weather.  However, clinicians also noted that the Veteran continued to work full time as a law enforcement officer and engaged in bowling and basketball sports.  

In September 2008, another VA PA noted a review of the claims file and the Veteran's continued reports of stiffness and decreased strength in both hands with no flare-up episodes but with difficulty handling his firearm.  The PA observed no loss of hand function while carrying a briefcase or removing shoes and socks.  Range of motion of all joints of the fingers was normal including full extension.  There was no gap in opposition of the fingers to the thumb, and the fingers closed to the proximal crease of the palm.  There was no additional loss of function on repetition because of weakness, fatigue, lack of endurance, or incoordination and no muscle atrophy because of disuse.  The PA referred to 2005 X-rays and noted that degenerative disease was not found on his examination.  

In December 2009 and January 2010, the Veteran was evaluated at a VA rheumatology clinic.  Testing ruled out rheumatoid arthritis but did identify indications of Raynaud's disease that the rheumatologist associated with cold exposure in service in Alaska in 1980-81.  

In March 2010, a VA physician noted a review of the claims files including the previous examinations, imaging, and testing.  The Veteran reported bilateral hand swelling and pain, worse in cold weather.  He reported aching and stiffness that caused him to drop objects.  He reported that he was unable to properly clean his firearm and was barely able to pass a test for firing his weapon.  However, he reported no loss of time at work.  On examination, the physician noted reduced grip and finger strength of four on a scale to five but also noted less than optimal effort.  There was no indication of muscle atrophy, swelling, extreme tenderness but the physician noted that a complete examination was not performed because the Veteran pulled away.  The physician noted that the right fifth distal interphalangeal joint was ankylosed at 30 degrees.  Upon measurement with a goinometer, the physician noted that an assessment was difficult because of the Veteran's suboptimal performance compared to motions used to test grip strength.  There was a one-half to one centimeter gap between the fifth finger and the palm crease and between the fifth finger and thumb on the right with pain on motion.  The Veteran extended the right fifth finger when performing hand activities.  On repetition, there was increased pain but no additional loss of function.  The physician referred to imaging studies obtained earlier than year that showed mild hypertropic changes in the joints on the left and mild degenerative changes on the right.  

In November 2011, the RO granted service connection and a 10 percent rating for Raynaud's phenomena of both hands.  

Records of annual physical examinations performed for the Veteran's employer from March 2005 to March 2012 were obtained.  Degenerative disease of the hands or fingers was noted only in March 2005 and March 2010 and do not contain clinical observations of symptoms or dysfunction of the hands. 

In a March 2012 Board hearing, the Veteran stated that he was not notified of an examination scheduled prior to the initial decision on his claim for an increased rating for his hands and that a request for another examination was not honored.  The Veteran stated that he continued to experience pain, swelling, and stiffness of his hands, more severe during cold weather.  The Veteran stated that he was treated for the hand disorder by a private physician but then stated that the treatment was actually an annual physical examination performed for his employer.  

The Board concludes that ratings in excess of 10 percent each for degenerative joint disease of the right and left hands are not warranted at any time during the period covered by this appeal.  The Board concludes that the Veteran is both competent and credible in his reports of his observable symptoms of hand pain, swelling, and loss of grip strength.  However, the Board places somewhat less probative weight on his reports of dysfunction to the degree of frequently dropping objects and inability to use his occupational firearm because examiners noted only mild loss of grip strength, poor effort during testing, and no difficulties observing hand function while performing simple function during the examination such as handling a briefcase and removing shoes.  The Veteran remains employed as a law enforcement officer despite his contentions of dysfunction with his weapon.  

The Board concludes that a 10 percent rating for each hand is warranted under Diagnostic Code 5003 for arthritis and pain on motion although the Veteran has limitation only associated with the distal interphalangeal joint on the right fifth finger.  One examiner in 2003 noted that full extension was not achievable on the fourth and fifth fingers but subsequent examiners noted no limitation of motion.  Only on the most recent examination in 2012 was ankylosis observed on the distal joint of the right small finger.  Under Diagnostic Code 5227 and related notes, a gap of less than two inches between the palm crease or thumb is considered favorable anklyosis warranting a noncompensable rating.   Although the Veteran reported frequent dropping of objects, the clinical observation of 60 and 75 pounds of grip pressure is not consistent with his reported symptoms but is consistent with his continued employment as a law enforcement officer.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hand and finger arthritis in a unique disability that is not addressed by the rating criteria which provides for higher ratings for more severe limitation of motion or dysfunction because of anklyosis.  The disorders were noted on only two of eight annual employment examinations and none of the reports indicate that any restriction of duty was necessary.  Moreover, the records showed that at least until 2008, the Veteran was able to engage in sports requiring hand dexterity.  Other than occasions of dropped objects, the Veteran did not report incapacity for other activities of daily living including dressing, bathing, household chores, or operating an automobile.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinea Unguium of the Right Foot

Dermatophytosis including tinea urguium is rated under the criteria for dermatitis. 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Ratings for dermatitis were not changed during the period covered by this appeal.  A noncompensable rating is warranted if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings are warranted if the disorder involves greater percentages of the entire body or exposed areas or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Service treatment records showed that the Veteran was diagnosed with tinea urguium of the large right toe in March 1988 and was prescribed griseofluvin, an oral anti-fungal medication.  The disorder was noted on a June 1988 physical examination.  In September 1988, an examiner noted that the disorder had resolved. 

In September 1989, a VA examiner noted dry cracked skin on web spaces of the right foot only.  The Veteran reported that he experienced an itchy rash on the right foot for several years but did not use medication.  The examiner prescribed a surface ointment. 

In October 1989, the RO granted service connection and a noncompensable rating for tinea urguium of the right foot under Diagnostic Code 7806. 

In December 1999, a VA examiner noted the Veteran's reports of recurrent partial or complete avulsion of the toenail of the right large toe approximately once per year with infrequent tenderness on the nail bed.  A color photograph that shows right toenail discoloration is associated with the claims file.  The examiner diagnosed tinea urguium of the right first toenail.   In February 2000, the RO continued the noncompensable rating. 

In August 2003, a VA PA noted the Veteran's report of worsening right foot skin and toenail symptoms with itching between the toes. The Veteran reported the use of foot powder with little improvement.  There were no observations of any functional incapacity.  On examination, the PA noted thickened toenails on four toes with some debris under the free edges.  Additional photographs were obtained and associated with the claims file.  The PA diagnosed tinea urguium.  

In June 2008, a physical therapist noted that the Veteran was able to engage in sports such as basketball and bowling and was employed as a law enforcement officer.  In September 2008, another VA PA noted the Veteran's reports of daily use of an anti-fungal ointment.  On examination, the PA noted thickened irregular toenails on all toes of both feet.  The PA diagnosed minimal tinea urguium of both feet affecting less than one percent of the total body area and imposing no limitation of activity. 

In March 2010, a VA physician noted a review of the claims file and the Veteran's reports of persistent toenail fungal infection causing ingrown nails and pain on walking.  The Veteran reported that a private physician recently prescribed terbinafine, an oral anti-fungal medication.  The Veteran reported that he did not receive care from a podiatrist but performed self-care by cutting back the nails.  On examination, the PA noted mildly deformed, thickened and dark toenails of both feet with no evidence of tenderness, redness, swelling, maceration, inflammation, or infection of the surrounding skin.  

The Board concludes that a compensable rating for tinea urguium of the right foot is not warranted at any time during the period covered by this appeal.  The affected area is less than one percent of total body area and the disorder has been treated with surface and oral anti-fungal medications but not with systemic immunosuppressant corticosteroid medications.  


The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected tinea urguium of the right foot results in a unique disability that is not addressed by the rating criteria which provides for increased ratings for widespread skin disorders or for those that require more extensive whole body medication.  As the criteria do not address functional loss, the Board considered whether the disorder imposes restrictions on the Veteran's capacity for his work or daily activities.  The Veteran is both competent and credible to report that he experiences discomfort when walking.  The Board places somewhat less probative weight on the severity of the symptoms because there have been no clinical observations other than discolored nails with surface debris.  There have been no clinical observations of tenderness, swelling, surrounding skin infection that would provide pathology to explain the pain and difficulty walking or donning shoes.  The Veteran continues to be fully employed as a law enforcement officer with duties that reasonably require walking throughout the work day and has not reported an inability to perform activities of daily living such household and yard chores or operation of an automobile.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a final disallowed claim for service connection for residuals of an acute left knee strain is granted. 

The petition to reopen a final disallowed claim for service connection for chronic low back strain is granted. 

Service connection for hypothyroidism is denied.  

A rating in excess of 10 percent for degenerative joint disease of the right hand is denied. 

A rating in excess of 10 percent for degenerative joint disease of the left hand is denied. 

A compensable rating for tinea unguium of the right foot is denied.  


REMAND

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board refers to the service and post service medical history for the left knee and low back provided in the analysis of the petitions to reopen the claims. 

The Veteran was treated for left knee symptoms in January 1989 the day prior to discharge.  The examiner noted a possible meniscal tear.  However, in September 1989, a VA physician noted normal X-rays and diagnosed a mild strain with no pathology and concluded that the symptoms were self-limiting.  The Veteran reported reinjuring the left knee in 1997 and in 2000 a VA examiner diagnosed suprapatellar tendinitis.  In 2010, a VA rheumatologist did not review the records but based on the Veteran's reports noted that the knee symptoms were related to trauma.  The rheumatologist ordered an X-ray and magnetic resonance image and a technologist noted that the image had been obtained.  The file does not contain an evaluation of the image. 

At a March 2012 hearing, the Veteran contended that he experienced a continuity of symptoms since the onset of symptoms in 1989, avoided sports, and favored the knee to minimize the symptoms.  However, the Veteran has worked successfully as a law enforcement officer for many years.  Although the Veteran was examined in 2010 to investigate possible rheumatic arthritis, the Veteran has not been provided a compensation and pension examination of the knee including a review of the service and post service treatment records.  As there is some credible medical evidence of a recurrent left knee disorder, treatment on at least one occasion in service, and lay evidence suggesting a continuity of symptoms and a relationship to that treatment, a VA compensation and pension examination and opinion is necessary to obtain a clear diagnosis of the current knee symptoms and an opinion on a relationship to the one time treatment in service and likelihood of a continuity of symptoms since service.   38 C.F.R. § 3.159 (c) (2011). 

Similarly for the low back, the Veteran was treated on one occasion in 1978 for backache that was not noted again until after service in September 1989 when a VA physician noted a spinal defect on X-ray that he evaluated as developmental.  The post service records occasionally refer to a history of backache but no treatment or diagnoses were noted.  However, at his March 2012 hearing, the Veteran reported that an X-ray obtained in 2008 showed a spinal disorder.  He stated that the image was ordered by the VA rheumatologist and the records in the file show that this evaluation occurred in 2010.  However, the results are not in the file.  As there is some credible medical evidence that imaging evidence exists to demonstrate a current low back disability, treatment on one occasion in service, and lay evidence suggesting a relationship to that event or a continuity since service, a VA compensation and pension examination is necessary to obtain a clear diagnosis for any current low back symptoms and an opinion on a relationship to the one-time treatment and the likelihood of a continuity of symptoms since service.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of the left knee and low back.  Request that the examiner review the claims file including the service treatment records and note the review in the examination report. 

a.  Request that the examiner perform a clinical evaluation of the left knee including any indicated diagnostic imaging studies.  Request that the examiner provide an opinion whether any current left knee disorder first manifested as left knee symptoms in January 1989 or was caused by any other aspect of service.  Request that the examiner also provide an opinion based on the medical history in the file whether it is medically reasonable that any current left knee disorder is a progression of a continuity of symptoms since discharge from service in 1989. 

b.  Request that the examiner perform a clinical evaluation of the low back including any indicated diagnostic imaging studies.  Request that the examiner provide an opinion whether any current low back disorder first manifested as trunk stiffness and backache in 1978 with no further treatment for the remainder of service or caused by any other aspect of service.  Request that the examiner also provide an opinion based on the medical history in the file whether it is medically reasonable that any current low back disorder is a progression of a developmental defect noted by the VA examiner in September 1989 or a continuity of symptoms since discharge from service in 1989. 

c.  If any requested opinion cannot be provided, the examiner must note the reason such as insufficient medical history information, lack of experience or skill of the examiner, or inadequacies in the state of medical knowledge.  

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for residuals of an acute left knee strain and for chronic low back strain.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


